                                                       Case 1:18-cv-01168-NONE-BAM Document 34 Filed 06/26/20 Page 1 of 4


                                                   1   J. RANDALL ANDADA, SBN 70000
                                                       randrada@andradalaw.com
                                                   2   LYNNE G. STOCKER, SBN 130333
                                                       lstocker@andradalaw.com
                                                   3   ANDRADA & ASSOCIATES
                                                       PROFESSIONAL CORPORATION
                                                   4   1939 Harrison Street, Suite 612
                                                       Oakland, California 94612
                                                   5   Tel.: (510) 287-4160
                                                       Fax: (510) 287-4161
                                                   6
                                                       Attorneys for Defendant
                                                   7   J. OROZCO

                                                   8

                                                   9                                     UNITED STATES DISTRICT COURT

                                                  10                                     EASTERN DISTRICT OF CALIFORNIA

                                                  11                                             FRESNO DIVISION
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13     TARA ELAINE BENDER,                                   Case No.: 1:l8-cv-01168-NONE-BAM

                                                  14                       Plaintiff,                          SECOND STIPULATION AND
                                                                                                               ORDER TO EXTEND TIME TO
                                                  15                v.                                         COMPLETE PLAINTIFF’S
                                                                                                               DEPOSITION AND TO CONTINUE PRE-
                                                  16     J. OROZCO,                                            TRIAL DEADLINES AND TRIAL IN
                                                                                                               LIGHT OF COVID-19 PANDEMIC
                                                  17                       Defendants.

                                                  18

                                                  19           The parties, by and through their respective attorneys, and pursuant to Local Rules 143 and

                                                  20   144, stipulate as follows:

                                                  21           RECITALS:

                                                  22           1.        On February 14, 2019, the Court issued its Scheduling Order. ECF No. 19.

                                                  23           2.        On March 2, 2020, the Court held an informal telephone conference off the record to

                                                  24   address the deposition of Plaintiff Tara Elaine Bender, which was cancelled due to unspecified

                                                  25   medical reasons, and the discovery deadlines in this action. Pursuant to the agreement of the parties,

                                                  26   Plaintiff's deposition was rescheduled for March 31, 2020 in Fresno, California. All deadlines in the

                                                  27   Court's Scheduling Order were continued sixty (60) days as follows: Expert Disclosure - June 2,

                                                  28   2020; Supplemental Expert Disclosure - July 21, 2020; Non-Expert Discovery - March 31, 2020;
                                                                                                           1
                                                       {00118582.DOC/}CDCR 1189                                                          Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVID-19 PANDEMIC                            1:18-cv-01168-LJO-BAM
                                                       Case 1:18-cv-01168-NONE-BAM Document 34 Filed 06/26/20 Page 2 of 4


                                                   1   Expert Discovery - August 25, 2020; and Pretrial Motion Filing Deadline - September 15, 2020. The

                                                   2   Pretrial Conference was continued to 12/17/2020 at 09:00 AM in Courtroom 4 (DAD) before District

                                                   3   Judge Dale A. Drozd and the Jury Trial was continued to 2/9/2021 at 08:30 AM in Courtroom 4

                                                   4   (DAD) before District Judge Dale A. Drozd. ECF No. 30.

                                                   5           3.       The court has issued General Orders addressing the national, regional and local public
                                                   6   health emergency posed by the coronavirus (COVID-19) outbreak. General Order Nos. 610-611.

                                                   7   Since the issuance of the court’s prior orders circumstances related to the outbreak have continued to

                                                   8   quickly evolve, with state and local public agencies instituting further enhanced measures to manage

                                                   9   the spread of the virus and limit the potential for the illness and death it can cause. General Order

                                                  10   No. 612.

                                                  11           4.       On March 16, 2020, in response to COVID-19, the Health Officer of the County of of
ANDRADA & ASSOCIATES




                                                       Alameda directed all individuals living in the County to shelter at their place of residence, and
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13   directed all businesses to cease non-essential operations in the County, with certain exceptions.

                                                  14   Counsel for defendant reside in Alameda County.

                                                  15           5.       On March 19, 2020, in response to COVID-19, the California State Public Health

                                                  16   Officer and Director of the California Department of Public Health ordered all individuals living in

                                                  17   the State of California to stay home or at their place of residence, except for essential needs as

                                                  18   needed to maintain continuity of operation of the federal critical infrastructure sectors.

                                                  19           6.       In response to the directions of the State and County Health Officers, many counsel

                                                  20   and staff of the law firms representing the parties have been working remotely since mid-March

                                                  21   2020.

                                                  22           7.       On March 30, 2020, and pursuant to the stipulation of the parties, the deadline to

                                                  23   complete Plaintiff’s deposition was continued to June 29, 2020; All deadlines in the Court's

                                                  24   Scheduling Order were continued sixty (60) days as follows Expert Disclosure – August 31, 2020;

                                                  25   Supplemental Expert Disclosure – October 19, 2020; Non-Expert Discovery – June 29, 2020; Expert

                                                  26   Discovery – November 23, 2020; and Pretrial Motion Filing Deadline – December 14, 2020. The

                                                  27   Pretrial Conference was continued to 3/17/2021 at 09:00 AM in Courtroom 4 (DAD) before District

                                                  28
                                                                                                           2
                                                       {00118582.DOC/}CDCR 1189                                                           Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVID-19 PANDEMIC                             1:18-cv-01168-LJO-BAM
                                                       Case 1:18-cv-01168-NONE-BAM Document 34 Filed 06/26/20 Page 3 of 4


                                                   1   Judge Dale A. Drozd and the Jury Trial was continued to 5/11/2021 at 08:30 AM in Courtroom 4

                                                   2   (DAD) before District Judge Dale A. Drozd.

                                                   3            8.       On or about June 25, 2020, counsel for the parties agreed, and respectfully request, an
                                                   4   enlargement of time for approximately ninety (90) days as to each of the existing discovery

                                                   5   deadlines, as well as the pre-trial conference and trial dates in this matter in light of the COVID-19

                                                   6   pandemic.

                                                   7            IT IS SO STIPULATED.

                                                   8   Dated:        June 25, 2020                                  ANDRADA & ASSOCIATES

                                                   9
                                                                                                                    /s/ Lynne G. Stocker
                                                  10                                                          By
                                                                                                                    LYNNE G. STOCKER
                                                  11                                                                Attorneys for Defendant
                                                                                                                    J. OROZCO
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13   Dated:        June 25, 2020                            LAW OFFICE OF KEVIN G. LITTLE

                                                  14
                                                                                                              By:    /s/ Kevin G. Little
                                                  15                                                                 Kevin G. Little
                                                                                                              Attorneys for Plaintiff Tara Bender
                                                  16

                                                  17

                                                  18            I hereby attest that concurrence in the filing of the foregoing document has been obtained

                                                  19   from each of the other Signatories.
                                                  20
                                                                                                              /s/ Lynne G. Stocker
                                                  21

                                                  22
                                                                                                           oOo
                                                  23
                                                                PURSUANT TO THE STIPULATION OF THE PARTIES, AND GOOD CAUSE
                                                  24
                                                       APPEARING, IT IS HEREBY ORDERED:
                                                  25
                                                                Plaintiff’s deposition shall be re-noticed for a mutually convenient date on or before
                                                  26
                                                       September 27, 2020. All deadlines in the Court’s Scheduling Order are continued as follows Expert
                                                  27
                                                       Disclosure – November 29, 2020; Supplemental Expert Disclosure – January 17, 2021; Non-Expert
                                                  28
                                                       Discovery – September 27, 2020; Expert Discovery
                                                                                                     3 – February 21, 2021; and Pretrial Motion Filing
                                                       {00118582.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVID-19 PANDEMIC                                 1:18-cv-01168-LJO-BAM
                                                       Case 1:18-cv-01168-NONE-BAM Document 34 Filed 06/26/20 Page 4 of 4


                                                   1   Deadline – March 7, 2021. The Pretrial Conference is continued to 6/15/2021 at 09:00 AM in

                                                   2   Courtroom 4 (DAD) before District Judge Dale A. Drozd and the Jury

                                                   3   Trial is continued to 8/10/2021 at 08:30 AM in Courtroom 4 (DAD) before District Judge Dale A.

                                                   4   Drozd.

                                                   5
                                                       IT IS SO ORDERED.
                                                   6

                                                   7       Dated:      June 26, 2020                         /s/ Barbara   A. McAuliffe             _
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                   8

                                                   9

                                                  10

                                                  11
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                       4
                                                       {00118582.DOC/}CDCR 1189                                                     Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVID-19 PANDEMIC                       1:18-cv-01168-LJO-BAM
